Title: The Antediluvians Were All Very Sober, 1745
From: Franklin, Benjamin
To: 


[c. 1745]

The Antediluvians were all very sober
For they had no Wine, and they brew’d no October;
All wicked, bad Livers, on Mischief still thinking,
For there can’t be good Living where there is not good Drinking.
   Derry down.

   
’Twas honest old Noah first planted the Vine,
And mended his Morals by drinking its Wine;
He justly the drinking of Water decry’d;
For he knew that all Mankind, by drinking it, dy’d.
      Derry down.
   
   
From this Piece of History plainly we find
That Water’s good neither for Body or Mind;
That Virtue and Safety in Wine-bibbing’s found
While all that drink Water deserve to be drown’d.
      Derry down

   
So For Safety and Honesty put the Glass round.

